03-16-00679-CR

                        Mary Scopas
          207th Judicial District Court Reporter
        Serving Comal, Hays and Caldwell Counties
                      (512) 757-0387
                  Scopam@co.comal.tx.us


                    November 21, 2016


    Third Court of Appeals


    Re: Cause No. CR-13-0519, State of Texas v. Lisa
    Gilmore, In the 207th Judicial District Court, Hays
    County, Texas.


    To Whom it May Concern:



        I am respectfully requesting an additional 30

days for the appellant to make payment arrangements for

the appellate record in the above-referenced case.




                  Very Truly Yours,




                  \s\ Mary Scopas
                  Mary Scopas, CSR, RPR
                  CSR #5313 -   Expiration Date: 12/31/16
                  RPR #812407 - Expiration Date: 09/30/19